Citation Nr: 0914760	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971 
to include service in Vietnam from October 1968 to December 
1969.  He died in May 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant appeared before the undersigned Acting Veterans 
Law Judge (AVLJ) at a hearing held in Washington, DC in 
November 2007.  A copy of the hearing transcript is of 
record.

This case was previously before the Board in January 2008, at 
which time the claim currently on appeal was remanded.  The 
actions requested in the Board remand have been undertaken 
and the case has returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran died in May 2004 of fulminant hepatic failure 
due to hepatitis C.

2.  During his lifetime, the Veteran had no established 
service-connected disabilities.

3.  Hepatitis C was not present in service or until decades 
thereafter, and this disorder is not etiologically related to 
the Veteran's period of active service.

4.  Hepatitis C is not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1154(b), 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This notice was provided in August 
2007 and again in January 2008.  However, as the claim is 
being denied any defect in the timing of this notice is moot.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a) compliant notice.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June 2004 and January 2008 
that fully addressed all notice elements and was sent prior 
and subsequent to the initial RO decision in this matter.  
The RO readjudicated the case in January 2009, curing any 
procedural/timing defect.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1344 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  The letters informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Adequate notice was provided to 
the appellant prior to the transfer and certification of her 
case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an 
examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The RO has obtained service treatment records (STRs).  
Additionally, she submitted the veteran's death certificate.  
Private treatment records from Kaiser Permanente have been 
obtained as have VA treatment records dated from 1990 to 
1995.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  In argument presented in March 
2009, the appellant's representative urged that the case be 
Remanded in order to obtain medical records from one or more 
private hospitals as was requested in the January 2008 
Remand.  The Board notes that in November 2004, even prior to 
the Board Remand, the Board contacted that Washington 
Hospital Center requesting records and received no response.  
In January 2008, VA contacted the appellant and requested 
that she complete and return authorization forms (VA Form 21-
4142) so that the private medical records identified in the 
2008 Board remand could be obtained.  She did not complete 
those forms and as such the Board has no further duty to 
assist the Appellant.  

A VA medical opinion was obtained in this case (dated in 
December 2008) and is on file.  That opinion was based upon a 
review of the claims file and the Veteran's entire medical 
history and was clear in its conclusion.  There is no 
indication that a request for a second opinion is warranted 
in this case.  The Board finds there is sufficient competent 
evidence of record (in the form of private and VA treatment 
records documenting the events leading up to the veteran's 
death and his death certificate) to make a decision on the 
claim.  The Board again notes that, due to the lengthy 
absence of treatment following separation from the veteran's 
active service, the evidence does not suggest that hepatitis 
C may be related to service such as to warrant obtaining a 
second medical opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In June 2004, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On 
that form, she indicated that she was claiming that the cause 
of the Veteran's death was due to service.

The Veteran's death certificate reflects that he died in May 
2004 at the age of 54, as a result of fulminant hepatic 
failure due to hepatitis C.  At the time of his death, he had 
no service connected disabilities.  

The veteran's DD 214 Form reflects that the Veteran served 
with the United States Army to include serving in Vietnam 
from October 1968 to December 1969.  The Veteran's MOS was 
listed as light weapons infantry.  His awards and decorations 
include a Combat Infantryman Badge.  

Review of the service treatment records (STRs) does not 
reflect any complaints, treatment or diagnoses related to any 
liver symptoms or abnormality or of hepatitis C during 
service.  The Veteran was treated for two instances of 
gonococcal urethritis in April and June 1971, presumably due 
to unprotected sexual intercourse.  The May 1971 separation 
examination report revealed no clinical abnormalities 
relating to the abdomen and viscera.  

VA medical records dated from 1990 to 1995 include entries 
dated in August 1990 indicating that the Veteran was seeking 
admission to a methadone treatment program.  At that time, 
the Veteran reported that he used 2 quarter a day (injection) 
and also reported that he drank a 6 pack of beer a day.  It 
was noted that the Veteran had a 23-year history of abuse and 
the Veteran indicated that his wife was not aware of this.  
The Veteran reported that he had never received drug/alcohol 
treatment.  The Veteran also reported that his diagnoses 
included Lou Gehrig's disease (ALS).  Lab testing conducted 
in August 1990 revealed abnormally high levels of SGOT (serum 
glutamic oxalo-acetic transaminase) and SGPT (serum glutamate 
pyruvate transaminase).  It appears that the Veteran was 
accepted for the treatment program in October/November 1990 
and the plan was for him to undergo a slow detoxifiction 
process.  Drug testing conducted in October 1990 was positive 
for opiates and "meth".  Records dated in November 1992 
indicate that the Veteran had started using IV drugs in 
1969/1970.  

Private medical records from Kaiser Permanente dated from 
1994 until 2004 are on file.  An entry dated in March 1994 
reflects that slowly progressive spinal muscular atrophy was 
assessed.  A diagnosis of hepatitis C was made in September 
1994.  When seen in December 2002, the diagnoses include 
chronic hepatitis C and rule out cirrhosis with ascites.  The 
Veteran was hospitalized in May 2003 for treatment of 
hypertension and massive ascites.  Records relating to that 
hospitalization indicate that the Veteran had a past history 
of IV drug use which is how he developed hepatitis C.  
Records dated between January and May 2004, just prior to the 
Veteran's death reflect that his diagnosed medical conditions 
being followed and treated included: progressively worsening 
chronic kidney disease; diabetes mellitus Type II; 
hypertension; spinal muscular atrophy, hc; and liver 
cirrhosis secondary to alcohol and hepatitis C.  

The appellant provided testimony at a Board hearing held 
before the undersigned AVLJ in November 2007.  She testified 
that she met the Veteran in 1979 and they were married in 
1984.  She reported that she was not aware that he had any 
drug abuse problems and indicated that he had no tattoos.  
She testified to the effect that the Veteran was exposed to 
blood and body fluids in service which she believed caused 
his hepatitis.  The appellant indicated that she had no 
statement from a doctor or medical professional linking the 
Veteran's hepatitis to service.  The Veteran's representative 
observed that the Veteran had been treated for a sexually 
transmitted disease during service, a recognized risk factor 
for hepatitis (i.e. unprotected sex).  

The file contains a medical opinion provided by a VA doctor 
in December 2008 addressing the matter of whether the 
Veteran's hepatitis C was related to his period of military 
service from July 1968 to June 1971.  The reviewing physician 
noted that the claims file was reviewed and indicated that 
risk factors for hepatitis C documented in the file included: 
(1) two instances of gonococcal urethritis (April and June 
1971) presumably due to sexual intercourse; and (2) IV drug 
abuse mentioned in a November 1994 record as a 15 year 
history of IV heroin abuse.  The physician observed that 
there was no record of hepatitis in service and noted that 
the first instance of serology positive for hepatitis was in 
November 1992, although liver-associated enzymes were shown 
to be elevated in August 1990.  The physician also referenced 
private medical records dated in May 2003, at which time Dr. 
B. opined that the Veteran had a history of IV drug abuse in 
the past which was how he developed hepatitis C.  The doctor 
mentioned that in January 2004 cirrhosis secondary to 
hepatitis C and alcohol abuse, portal hypertension and 
ascites were diagnoses and that in May 2004, the Veteran died 
due to fulminant hepatic failure as a consequence of 
hepatitis C.  The physician opined that in light of this 
information, the Veteran's hepatitis C was more likely than 
not the result of his long years of IV drug abuse and not due 
to his military service.  

Analysis

The appellant maintains that service connection is warranted 
for the cause of the Veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases of service connection for the cause of death of a 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as fulminant 
hepatic failure due to hepatitis C.  It is noted that direct 
service connection has not been established for Hepatitis C 
or any other renal disability, nor were any problems related 
to Hepatitis C noted in service.  Moreover, the post-service 
medical evidence does not show any indications of hepatitis C 
until approximately 1990, nearly 20 years after the Veteran's 
discharge from service.  With respect to negative evidence, 
the Court has held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

The appellant contends that the Veteran contracted hepatitis 
C by virtue of coming in contact with blood during service.  
The veteran's Form DD 214 reflects that he received awards 
including the Combat Infantryman Badge.  A combat veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The Veteran was a combat veteran, 
and the appellant's assertions to the effect that the Veteran 
was (likely) exposed to blood during combat are consistent 
with the time, place and circumstances of his service.  
However, even assuming such exposure for the limited purposes 
of this decision, the evidence does not establish or even 
suggest that exposure to blood during service is the 
source/etiology of the Veteran's hepatitis C initially 
diagnosed decades after service.  Similarly, although the 
STRs document two instances of gonococcal urethritis, 
presumably due to unprotected sexual activity (April and June 
1971), this has in no way been linked by any competent 
medical evidence to the subsequent development of hepatitis 
C.  

The Board has additionally considered the appellant's 
assertion that the Veteran's death was caused by exposure to 
herbicides/Agent Orange during service.  For purposes of 
establishing service connection for a disability resulting 
from exposure to an herbicide agent, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii).  

A review of the veteran's DD 214 confirms that he had active 
service in the Republic of Vietnam within the applicable time 
period under 38 C.F.R. § 3.307(a)(6)(iii).  However, 
hepatitis is not one of the diseases presumptively associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nor does 
the record in any way establish or even suggest that the 
Veteran's diagnosed hepatitis C was in any way attributable 
to herbicide/Agent Orange exposure in service.  The appellant 
indicates that the Veteran suffered from diabetes and 
porphyria tarda of the chest.  Although both of these 
conditions are presumptively associated with herbicide 
exposure in service as enumerated under 38 C.F.R. § 3.309(e), 
neither of these conditions was identified as principal or a 
contributory cause of the Veteran's death.  

The file contains two competent opinions, one provided by a 
private physician in 2003 and another provided by a VA doctor 
in 2008 both implicating the Veteran's long-standing IV drug 
use as the etiological cause of his hepatitis C.  VA medical 
records dated in November 1992 indicate that the Veteran's 
history of IV drug use dated back as far as 1969/1970, during 
his period of service.  It was clear that he was still using 
IV drugs in 1990, as he sought treatment at a methadone 
clinic at that time.  In May 2003, Dr. B. opined that the 
Veteran had a history of IV drug abuse in the past which was 
how he developed hepatitis C.  The claims file and the 
Veteran's medical history were reviewed in 2008 by a VA 
physician who opined that the Veteran's hepatitis C was more 
likely than not the result of his long years of IV drug abuse 
and not due to his military service.  There are no contrary 
medical opinions on file.  

Compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2007); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2004).  With respect to alcohol 
and drug abuse, § 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.

Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2004).  Furthermore, VA's General Counsel has confirmed that 
direct service connection for a disability that results from 
a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990 and the cause of the 
disease/death was linked to the Veteran's abuse of drugs.  
See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, to the 
extent that the Veteran used IV drugs both in and post-
service and this has been implicated as the most likely 
etiology of subsequently diagnosed hepatitis C which 
ultimately caused the Veteran's death, service connection is 
precluded for hepatitis C under the aforementioned law, 
regulations and opinion.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's active duty service led to his 
development of hepatitis C and eventual to his death.  The 
appellant's lay opinion, however, is not competent evidence 
upon which to establish entitlement to the benefit sought on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


